DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-20 are pending and have been examined in this application. 
Information disclosure statements (IDS) have been filed on 05/20/2020, 07/06/2021, 08/17/2021, 09/23/2021, and 12/01/2021 and reviewed by the Examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/05/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 8-10, 12-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Howe et al. (WO 2019121900) in view of Namgung et al. (KR 2019093786).
In regard to claim 1, Howe et al. discloses a computer-implemented method (Figs. 11-12 and Page 12 lines 4-14, where there is a computer-implemented method which uses neural networks and machine learning) comprising: obtaining, over a period of time, multiple observations (Abstract and Figs. 1 and 11-12, where the camera 52 is used to obtain observations (acquire images) over at least a period of time) of a population of reference fish that are each uniquely identified among all other fish in the population (Figs. 11-12, Page 13 lines 23-27, and Page 14 lines 9-13, where a process is iterated to train the neural network to attain a certain performance standard by using at least a population of uniquely identified reference fish (annotated images of unique fish)); generating, from the multiple observations, a record for each uniquely identified reference fish of the population of uniquely identified reference fish, the records indicating an extent of sea lice infestation for each uniquely identified reference fish over the period of time (Figs. 11-12 and Page 13 lines 23-39, where a record for the extent of sea lice infestation on each uniquely identified reference fish, based on the acquired images, is stored in database 80 after the images are processed by the neural network); training, based on changes in the extent of sea lice infestation for each of the uniquely identified reference fish as indicated by the records over the period of time, a model that determines, given one or more input records for a given fish, a characterization of sea lice infestation (Figs. 10-12 and Page 13 line 17 – Page 14 line 18, where a model is created by training, validation, and testing using at least the population of uniquely identified reference fish (annotated images of fish) to determine a characterization of sea lice infestation of a different sample fish (not in the population of reference fish) and where the training, validation, and testing process can be iterated multiple times as part of the design process until acceptable performance metrics are attained); obtaining an image of a sample fish that is not in the population of uniquely identified reference fish (Figs. 11-12 and Page 14 line 21– Page 15 line 6, where the device is run to acquire images of a new sample fish that is not in the population of uniquely identified reference fish); identifying a record that indicates extents of sea lice infestation previously observed on the sample fish (Figs. 9-12, Page 12 lines 29-30, and Page 13 lines 3-20, where there must be at least a previously observed record of the sample fish (relief of the fish body or regions of the fish body) in order for the model to determine the extent of sea lice infestation); determining, based at least on inputting the extents of sea lice infestation previously observed on the sample fish to the model, the characterization of sea lice infestation for the sample fish (Figs. 10-12, Page 13 lines 17-20, and Page 15 lines 5-40, where the characterization of sea lice infestation for the sample fish is determined based on the acquired image of the sample fish, at least a previously observed record of the sample fish (relief of the fish body or regions of the fish body), and the model); and selectively initiating sea lice mitigation based on the determined characterization of sea lice infestation for the sample fish (Page 1 line 15, Page 2 lines 9-11, Page 2 lines 34-37, and Page 15 lines 38-41, where the trained model and the determined characterization of sea lice infestation for the sample fish are used to selectively initiate sea lice mitigation (destruction, prevention, or treatment of sea lice)). Howe et al. does not disclose labeling each record with an indication of whether the respective uniquely identified reference fish was healthy when harvested; training based on the labels that indicate whether each respective uniquely identified reference fish was healthy when harvested, a model that determines, given one or more input records for a given fish, whether the given fish is likely to be healthy when harvested; determining whether the sample fish is likely to be healthy when harvested; selectively initiating sea lice mitigation based on determining whether the sample fish is likely to be healthy when harvested. Namgung et al. disclose labeling each record with an indication of whether the fish was healthy when harvested and a model that determines, given one or more input records for a given fish, whether the given fish is likely to be healthy when harvested (Translated Specification, Page 2, Abstract and Claims, where there is a prediction model which determines and stores the health status of a fish in a farm (which could be at any point of farming, including but not limited to harvesting)). Howe et al. and Namgung et al. are analogous because they are from the same field of endeavor which include fish monitoring devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Howe et al. such that labeling each record with an indication of whether the respective uniquely identified reference fish was healthy when harvested; training based on the labels that indicate whether each respective uniquely identified reference fish was healthy when harvested, a model that determines, given one or more input records for a given fish, whether the given fish is likely to be healthy when harvested; determining whether the sample fish is likely to be healthy when harvested; selectively initiating sea lice mitigation based on determining whether the sample fish is likely to be healthy when harvested in view of Namgung et al., since the predictive model of Namgung et al. could be used with the method and system of Howe et al. The motivation would have been to allow the neural network and the user to track and remediate health issues within the population of fish.
In regard to claim 2, Howe et al. as modified by Namgung et al. discloses the method of claim 1, wherein determining whether the sample fish is likely to be healthy when harvested comprises: determining an extent of sea lice infestation for the sample fish based on the image (Howe et al., Figs. 11-12 and Page 14 lines 38-41, where the image is analyzed to determine an extent of sea lice infestation for the sample fish based on the image); providing, to the model, a representation of the extent of sea lice infestation for the sample fish (Howe et al., Figs. 11-12 and Page 15 lines 5-11, where a representation of the extent of sea lice infestation, as detected in the image, is provided to the model for further processing); and obtaining, from the model in response to providing the representation, a predicted future health indicator for the sample fish (Howe et al., Figs. 10-12, Page 13 lines 17-20, and Page 15 lines 29-40, where the predicted future health indicator for the sample fish (characterization of sea lice infestation which includes species of sea lice, sex of sea lice, life stage of sea lice, detected location of sea lice, sea lice count, or infestation rates) is provided to the user from the model).
In regard to claim 3, Howe et al. as modified by Namgung et al. discloses the method of claim 2, wherein determining the extent of sea lice infestation for the sample fish based on the image comprises: determining a location of each sea lice on the sample fish (Howe et al., Figs. 10-12, Page 13 lines 17-20, Page 14 lines 38-41, and Page 15 lines 30-32, where a location (region) of each sea lice on the sample fish is determined based on the image), wherein providing, to the model, the representation of the extent of sea lice infestation for the sample fish comprises providing an indication of locations of each sea lice to the model (Howe et al., Figs. 10-12, Page 13 lines 17-20, Page 14 lines 38-41, Page 15 lines 5-11, and Page 15 lines 29-34, where the representation of the extent of sea lice infestation of the sample fish, which is provided to the model for processing, includes an indication of the locations (regions) of each sea lice).
In regard to claim 4, Howe et al. as modified by Namgung et al. discloses the method of claim 2, wherein identifying the record that indicates the extents of sea lice infestation previously observed on the sample fish comprises: extracting visual features of the sample fish (Howe et al., Figs. 10-12 and Page 13 lines 3-20, where identifying the record that indicates the extents of sea lice infestation previously observed on the sample fish includes visual features extracted from the image of the previously observed sample fish (relief of the fish body or regions of the fish body), to further aid the model in identifying sea lice on the fish tissue); identifying the record that indicates the extents of sea lice infestation previously observed on the sample fish based on the visual features (Howe et al., Figs. 9-12, Page 12 lines 29-30, and Page 13 lines 3-20, where identification of at least a record of previous observations of the sample fish based on visual features (relief of the fish body or regions of the fish body) further aids the model in identifying sea lice on the fish tissue); and providing, to the model, both a representation of the extents of sea lice infestation previously observed on the sample fish and the representation of the extent of sea lice infestation for the sample fish based on the image (Howe et al., Figs. 9-12, Page 12 lines 29-30, Page 13 lines 3-20, and Page 15 lines 5-9, where the model is provided with a representation of previous observations of the sample fish based on visual features (relief of the fish body or regions of the fish body) and the representation of the extent of sea lice infestation of the sample fish based on the image of the sample fish).
In regard to claim 8, Howe et al. as modified by Namgung et al. discloses the method of claim 1, wherein the record for each uniquely identified reference fish indicates one or more of age, weight, size, a feature vector, or various health metrics of the uniquely identified reference fish at two or more different times across the period of time (Howe et al., Page 11 lines 36-39, where the record for each reference fish (based on annotated image of fish) indicates the location, size, and type of fish at at least two different times (before and after annotation) across the period of time), and determining the predicted future health indicator for the sample fish is based on one or more of the age, the weight, the size, the feature vector, or the various health metrics of the sample fish at two or more different times across another period of time (Howe et al., Figs. 9-12, Page 11 lines 36-39, Page 12 lines 29-30, and Page 13 lines 3-20, where the predicted health indicator (characterization of sea lice infestation) for the sample fish is determined based on at least the feature vector (relief of the fish body or regions of the fish body) at at least two different times (before and after sea lice infestation) across another period of time).
In regard to claim 9, Howe et al. as modified by Namgung et al. discloses the method of claim 1, wherein the record for each uniquely identified reference fish indicates conditions of environments in which the multiple observations were made (Howe et al., Page 5 lines 1-2 and Page 11 lines 36-39, where the record for each reference fish (based on annotated image of fish) at least indicates conditions of environments such as depth and location), and determining the predicted future health indicator for the sample fish is based on a condition of an environment in which the image of the sample fish was obtained (Howe et al., Figs. 1 and 11-12, Page 4 line 39 – Page 5 line 2, and Page 11 lines 36-39, where the predicted health indicator (characterization of sea lice infestation) for the sample fish is determined based on at least a condition of the environment such as depth (the system takes optical distortion of the image into consideration) or location in which the image of the fish was acquired).
In regard to claim 10, Howe et al. as modified by Namgung et al. discloses the method of claim 9, wherein the conditions of environments in which the multiple observations were made includes one or more of location, depth, or temperature (Howe et al., Page 4 line 39 – Page 5 line 2, Page 11 lines 36-39, Page 13 lines 23-27, and Page 14 lines 9-13, where the conditions of environments in which the multiple observations were made (images acquired) include depth and location).
In regard to claim 12, Howe et al. as modified by Namgung et al. discloses the method of claim 1, wherein generating, from the multiple observations, the record for each uniquely identified reference fish that indicates an extent of sea lice infestation for the uniquely identified reference fish across the period of time comprises: counting sea lice on the uniquely identified reference fish based on the multiple observations; and storing counts of the sea lice on the uniquely identified reference fish in the record (Howe et al., Figs. 11-12 and Page 13 lines 25-36, where the record for each reference fish that indicates an extent of sea lice infestation for the reference fish across at least the period of time includes counting sea lice (annotator creates a bounding box to signify the presence of sea lice on the reference fish) in the acquired images and where the counts of the sea lice on the reference fish (images annotated with bounding boxes) are stored in the records (database 80)).
In regard to claim 13, Howe et al. as modified by Namgung et al. discloses the method of claim 1, wherein obtaining the image of a sample fish that is not in the population of uniquely identified reference fish comprises: obtaining a set of images of the sample fish that is not in the population of uniquely identified reference fish, where the set of images includes the image of the sample fish (Howe et al., Figs. 11-12 and Page 14 line 21– Page 15 line 6, where the device is run to acquire images of a new sample fish that is not in the population of reference fish), wherein determining, based on the image of the sample fish and with the model, the predicted future health indicator for the sample fish is based on the set of images of the sample fish (Howe et al., Figs. 10-12, Page 13 lines 17-20, and Page 15 lines 5-40, where the predicted health indicator (characterization of sea lice infestation) for the sample fish is determined based on the acquired images of the sample fish and the model).
In regard to claim 14, Howe et al. discloses a system comprising: one or more computers and one or more storage devices (Figs. 11-12 and Page 12 lines 4-14, where there is at least one computer and at least one storage device which use neural networks and machine learning to perform operations) storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising: obtaining, over a period of time, multiple observations (Abstract and Figs. 1 and 11-12, where the camera 52 is used to obtain observations (acquire images) over at least a period of time) of a population of reference fish that are each uniquely identified among all other fish in the population (Figs. 11-12, Page 13 lines 23-27, and Page 14 lines 9-13, where a process is iterated to train the neural network to attain a certain performance standard by using at least a population of reference fish (annotated images of fish)); generating, from the multiple observations, a record for each uniquely identified reference fish of the population of uniquely identified reference fish, the records indicating an extent of sea lice infestation for each uniquely identified reference fish over the period of time (Figs. 11-12 and Page 13 lines 23-39, where a record for the extent of sea lice infestation on each reference fish, based on the acquired images, is stored in database 80 after the images are processed by the neural network); training, based on changes in the extent of sea lice infestation for each of the uniquely identified reference fish as indicated by the records over the period of time, a model that determines, given one or more input records for a given fish, a characterization of sea lice infestation (Figs. 10-12 and Page 13 line 17 – Page 14 line 18, where a model is created by training, validation, and testing using at least the population of uniquely identified reference fish (annotated images of fish) to determine a characterization of sea lice infestation of a different sample fish (not in the population of reference fish) and where the training, validation, and testing process can be iterated multiple times as part of the design process until acceptable performance metrics are attained)obtaining an image of a sample fish that is not in the population of uniquely identified reference fish (Figs. 11-12 and Page 14 line 21– Page 15 line 6, where the device is run to acquire images of a new sample fish that is not in the population of reference fish); identifying a record that indicates extents of sea lice infestation previously observed on the sample fish (Figs. 9-12, Page 12 lines 29-30, and Page 13 lines 3-20, where there must be at least a previously observed record of the sample fish (relief of the fish body or regions of the fish body) in order for the model to determine the extent of sea lice infestation); determining, based at least on inputting the extents of sea lice infestation previously observed on the sample fish to the model, the characterization of sea lice infestation for the sample fish (Figs. 10-12, Page 13 lines 17-20, and Page 15 lines 5-40, where the characterization of sea lice infestation for the sample fish is determined based on the acquired image of the sample fish, at least a previously observed record of the sample fish (relief of the fish body or regions of the fish body), and the model); and selectively initiating sea lice mitigation based on the determined characterization of sea lice infestation for the sample fish (Page 1 line 15, Page 2 lines 9-11, Page 2 lines 34-37, and Page 15 lines 38-41, where the trained model and the determined characterization of sea lice infestation for the sample fish are used to selectively initiate sea lice mitigation (destruction, prevention, or treatment of sea lice)). Howe et al. does not disclose labeling each record with an indication of whether the respective uniquely identified reference fish was healthy when harvested; training based on the labels that indicate whether each respective uniquely identified reference fish was healthy when harvested, a model that determines, given one or more input records for a given fish, whether the given fish is likely to be healthy when harvested; determining whether the sample fish is likely to be healthy when harvested; selectively initiating sea lice mitigation based on determining whether the sample fish is likely to be healthy when harvested. Namgung et al. disclose labeling each record with an indication of whether the fish was healthy when harvested and a model that determines, given one or more input records for a given fish, whether the given fish is likely to be healthy when harvested (Translated Specification, Page 2, Abstract and Claims, where there is a prediction model which determines and stores the health status of a fish in a farm (which could be at any point of farming, including but not limited to harvesting)). Howe et al. and Namgung et al. are analogous because they are from the same field of endeavor which include fish monitoring devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Howe et al. such that labeling each record with an indication of whether the respective uniquely identified reference fish was healthy when harvested; training based on the labels that indicate whether each respective uniquely identified reference fish was healthy when harvested, a model that determines, given one or more input records for a given fish, whether the given fish is likely to be healthy when harvested; determining whether the sample fish is likely to be healthy when harvested; selectively initiating sea lice mitigation based on determining whether the sample fish is likely to be healthy when harvested in view of Namgung et al., since the predictive model of Namgung et al. could be used with the method and system of Howe et al. The motivation would have been to allow the neural network and the user to track and remediate health issues within the population of fish.
In regard to claim 15, Howe et al. as modified by Namgung et al. discloses the system of claim 14, wherein determining whether the sample fish is likely to be healthy when harvested comprises: determining an extent of sea lice infestation for the sample fish based on the image (Howe et al., Figs. 11-12 and Page 14 lines 38-41, where the image is analyzed to determine an extent of sea lice infestation for the sample fish based on the image); providing, to the model, a representation of the extent of sea lice infestation for the sample fish (Howe et al., Figs. 11-12 and Page 15 lines 5-11, where a representation of the extent of sea lice infestation, as detected in the image, is provided to the model for further processing); and obtaining, from the model in response to providing the representation, a predicted future health indicator for the sample fish (Howe et al., Figs. 10-12, Page 13 lines 17-20, and Page 15 lines 29-40, where the predicted health indicator for the sample fish (characterization of sea lice infestation which includes species of sea lice, sex of sea lice, life stage of sea lice, detected location of sea lice, sea lice count, or infestation rates) is provided to the user from the model).
In regard to claim 16, Howe et al. as modified by Namgung et al. discloses the system of claim 15, wherein determining the extent of sea lice infestation for the sample fish based on the image comprises: determining a location of each sea lice on the sample fish (Howe et al., Figs. 10-12, Page 13 lines 17-20, Page 14 lines 38-41, and Page 15 lines 30-32, where a location (region) of each sea lice on the sample fish is determined based on the image), wherein providing, to the model, the representation of the extent of sea lice infestation for the sample fish comprises providing an indication of locations of each sea lice to the model (Howe et al., Figs. 10-12, Page 13 lines 17-20, Page 14 lines 38-41, Page 15 lines 5-11, and Page 15 lines 29-34, where the representation of the extent of sea lice infestation of the sample fish, which is provided to the model for processing, includes an indication of the locations (regions) of each sea lice).
In regard to claim 17, Howe et al. as modified by Namgung et al. discloses the system of claim 15, wherein identifying the record that indicates the extents of sea lice infestation previously observed on the sample fish comprises: extracting visual features of the sample fish (Howe et al., Figs. 10-12 and Page 13 lines 3-20, where identifying the record that indicates the extents of sea lice infestation previously observed on the sample fish includes visual features extracted from the image of the previously observed sample fish (relief of the fish body or regions of the fish body), to further aid the model in identifying sea lice on the fish tissue); identifying the record that indicates the extents of sea lice infestation previously observed on the sample fish based on the visual features (Howe et al., Figs. 9-12, Page 12 lines 29-30, and Page 13 lines 3-20, where identification of at least a record of previous observations of the sample fish based on visual features (relief of the fish body or regions of the fish body) further aids the model in identifying sea lice on the fish tissue); and providing, to the model, both a representation of the extents of sea lice infestation previously observed on the sample fish and the representation of the extent of sea lice infestation for the sample fish based on the image (Howe et al., Figs. 9-12, Page 12 lines 29-30, Page 13 lines 3-20, and Page 15 lines 5-9, where the model is provided with a representation of previous observations of the sample fish based on visual features (relief of the fish body or regions of the fish body) and the representation of the extent of sea lice infestation of the sample fish based on the image of the sample fish).
In regard to claim 20, Howe et al. discloses a computer-readable storage device encoded with a computer program, the program comprising instructions that when executed by one or more computers cause the one or more computers to perform operations (Howe et al., Figs. 11-12 and Page 12 lines 4-14, where there is at least one storage device, at least one computer program, and at least one computer which use neural networks and machine learning to perform operations) comprising: obtaining, over a period of time, multiple observations (Howe et al., Abstract and Figs. 1 and 11-12, where the camera 52 is used to obtain observations (acquire images) over at least a period of time) of a population of reference fish that are each uniquely identified among all other fish in the population (Howe et al., Figs. 11-12, Page 13 lines 23-27, and Page 14 lines 9-13, where a process is iterated to train the neural network to attain a certain performance standard by using at least a population of reference fish (annotated images of fish)); generating, from the multiple observations, a record for each uniquely identified reference fish of the population of uniquely identified reference fish, the records indicating an extent of sea lice infestation for each uniquely identified reference fish over the period of time (Howe et al., Figs. 11-12 and Page 13 lines 23-39, where a record for the extent of sea lice infestation on each reference fish, based on the acquired images, is stored in database 80 after the images are processed by the neural network); training, based on changes in the extent of sea lice infestation for each of the uniquely identified reference fish as indicated by the records over the period of time, a model that determines, given one or more input records for a given fish, a characterization of sea lice infestation (Howe et al., Figs. 10-12 and Page 13 line 17 – Page 14 line 18, where a model is created by training, validation, and testing using at least the population of uniquely identified reference fish (annotated images of fish) to determine a characterization of sea lice infestation of a different sample fish (not in the population of reference fish) and where the training, validation, and testing process can be iterated multiple times as part of the design process until acceptable performance metrics are attained); obtaining an image of a sample fish that is not in the population of uniquely identified reference fish (Howe et al., Figs. 11-12 and Page 14 line 21– Page 15 line 6, where the device is run to acquire images of a new sample fish that is not in the population of reference fish); identifying a record that indicates extents of sea lice infestation previously observed on the sample fish (Howe et al., Figs. 9-12, Page 12 lines 29-30, and Page 13 lines 3-20, where there must be at least a previously observed record of the sample fish (relief of the fish body or regions of the fish body) in order for the model to determine the extent of sea lice infestation); determining, based at least on inputting the extents of sea lice infestation previously observed on the sample fish to the model, the characterization of sea lice infestation for the sample fish (Howe et al., Figs. 10-12, Page 13 lines 17-20, and Page 15 lines 5-40, where the characterization of sea lice infestation for the sample fish is determined based on the acquired image of the sample fish, at least a previously observed record of the sample fish (relief of the fish body or regions of the fish body), and the model); and selectively initiating sea lice mitigation based on the determined characterization of sea lice infestation for the sample fish (Howe et al., Page 1 line 15, Page 2 lines 9-11, Page 2 lines 34-37, and Page 15 lines 38-41, where the trained model and the determined characterization of sea lice infestation for the sample fish are used to selectively initiate sea lice mitigation (destruction, prevention, or treatment of sea lice)). Howe et al. does not disclose labeling each record with an indication of whether the respective uniquely identified reference fish was healthy when harvested; training based on the labels that indicate whether each respective uniquely identified reference fish was healthy when harvested, a model that determines, given one or more input records for a given fish, whether the given fish is likely to be healthy when harvested; determining whether the sample fish is likely to be healthy when harvested; selectively initiating sea lice mitigation based on determining whether the sample fish is likely to be healthy when harvested. Namgung et al. disclose labeling each record with an indication of whether the fish was healthy when harvested and a model that determines, given one or more input records for a given fish, whether the given fish is likely to be healthy when harvested (Translated Specification, Page 2, Abstract and Claims, where there is a prediction model which determines and stores the health status of a fish in a farm (which could be at any point of farming, including but not limited to harvesting)). Howe et al. and Namgung et al. are analogous because they are from the same field of endeavor which include fish monitoring devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Howe et al. such that labeling each record with an indication of whether the respective uniquely identified reference fish was healthy when harvested; training based on the labels that indicate whether each respective uniquely identified reference fish was healthy when harvested, a model that determines, given one or more input records for a given fish, whether the given fish is likely to be healthy when harvested; determining whether the sample fish is likely to be healthy when harvested; selectively initiating sea lice mitigation based on determining whether the sample fish is likely to be healthy when harvested in view of Namgung et al., since the predictive model of Namgung et al. could be used with the method and system of Howe et al. The motivation would have been to allow the neural network and the user to track and remediate health issues within the population of fish.
Claims 5-7, 11, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Howe et al. (WO 2019121900) in view of Namgung et al. (KR 2019093786) as applied to claim 1, and further in view of Wheatley et al. (EP 2962556).
In regard to claim 5, Howe et al. as modified by Namgung et al. discloses the method of claim 1. Howe et al. as modified by Namgung et al. does not disclose selectively initiating the sea lice mitigation comprises: providing, to a sea lice treatment device, an instruction to treat the sample fish for sea lice. Wheatley et al. disclose selectively initiating the sea lice mitigation comprises: providing, to a sea lice treatment device, an instruction to treat the sample fish for sea lice (Paragraphs [0001], Paragraph [0024], and Page 6 lines 20-42, where sea lice mitigation is selectively initiated based on a predicted future health indicator (detection of sea lice on the fish) by providing instructions to treat the fish to a sea lice treatment device (optical or acoustical radiation)). Howe et al. and Wheatley et al. are analogous because they are from the same field of endeavor which include fish monitoring devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Howe et al. as modified by Namgung et al. such that selectively initiating sea lice mitigation comprises: providing, to a sea lice treatment device, an instruction to treat the sample fish for sea lice in view of Wheatley et al. The motivation would have been to only treat fish which have a sea lice infestation, thereby not having to subject the fish to unnecessary treatment protocols. Furthermore, selectively treating fish which have a predicted health indicator that meets a certain criteria (the criteria being the detection of sea lice on the fish) provides for a more efficient system that reduces time, energy, and material costs. 
In regard to claim 6, Howe et al. as modified by Namgung et al. discloses the method of claim 1. Howe et al. as modified by Namgung et al. does not disclose selectively initiating the sea lice mitigation comprises: determining that a predicted future health indicator satisfies a mitigation criteria; and in response to determining that the predicted future health indicator satisfies the mitigation criteria, initiating the sea lice mitigation. Wheatley et al. disclose selectively initiating the sea lice mitigation comprises: determining that a predicted future health indicator satisfies a mitigation criteria; and in response to determining that the predicted future health indicator satisfies the mitigation criteria, initiating the sea lice mitigation (Paragraphs [0001], Paragraph [0024], and Page 6 lines 20-42, where sea lice mitigation is based on whether or not a predicted future health indicator satisfies a mitigation criteria (detection of sea lice on the fish) and where sea lice mitigation is selectively initiated if the predicted future health indicator satisfies the mitigation criteria (detection of sea lice on the fish) to treat the fish with a sea lice treatment device (optical or acoustical radiation)). Howe et al. and Wheatley et al. are analogous because they are from the same field of endeavor which include fish monitoring devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Howe et al. as modified by Namgung et al. such that selectively initiating sea lice mitigation comprises: determining that a predicted future health indicator satisfies a mitigation criteria; and in response to determining that the predicted future health indicator satisfies the mitigation criteria, initiating the sea lice mitigation in view of Wheatley et al. The motivation would have been to only treat fish which have a sea lice infestation, thereby not having to subject the fish to unnecessary treatment protocols. Furthermore, selectively treating fish which have a predicted health indicator that meets a certain criteria (the criteria being the detection of sea lice on the fish) provides for a more efficient system that reduces time, energy, and material costs.
In regard to claim 7, Howe et al. as modified by Namgung et al. discloses the method of claim 1. Howe et al. as modified by Namgung et al.  does not disclose selectively initiating the sea lice mitigation comprises: determining that a predicted future health indicator does not satisfy a mitigation criteria; and in response to determining that the predicted future health indicator does not satisfy the mitigation criteria, not initiating the sea lice mitigation. Wheatley et al. disclose selectively initiating the sea lice mitigation comprises: determining that a predicted future health indicator does not satisfy a mitigation criteria; and in response to determining that the predicted future health indicator does not satisfy the mitigation criteria, not initiating the sea lice mitigation (Paragraphs [0001], Paragraph [0024], and Page 6 lines 20-42, where sea lice mitigation is based on whether or not a predicted health indicator satisfies a mitigation criteria (detection of sea lice on the fish) and where sea lice mitigation is selectively not initiated if the predicted health indicator does not satisfy the mitigation criteria (detection of sea lice on the fish)). Howe et al. and Wheatley et al. are analogous because they are from the same field of endeavor which include fish monitoring devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Howe et al. as modified by Namgung et al. such that selectively initiating sea lice mitigation comprises: determining that a predicted future health indicator does not satisfy a mitigation criteria; and in response to determining that the predicted future health indicator does not satisfy the mitigation criteria, not initiating the sea lice mitigation in view of Wheatley et al. The motivation would have been to only treat fish which have a sea lice infestation, thereby not having to subject the fish to unnecessary treatment protocols. Furthermore, selectively treating fish which have a predicted health indicator that meets a certain criteria (the criteria being the detection of sea lice on the fish) provides for a more efficient system that reduces time, energy, and material costs.
In regard to claim 11, Howe et al. as modified by Namgung et al. discloses the method of claim 1. Howe et al. as modified by Namgung et al. does not disclose the record for each uniquely identified reference fish indicates whether sea lice mitigation was performed for the uniquely identified reference fish. Wheatley et al. disclose the record for each fish indicates whether sea lice mitigation was performed for the fish (Paragraphs [0001], Paragraph [0024], and Page 6 lines 20-42, where the record for each fish (database entry) indicates whether sea lice mitigation (optical or acoustical radiation) was performed for the fish (database entries are made both for fish that do not get treated and for fish that do get treated)). Howe et al. and Wheatley et al. are analogous because they are from the same field of endeavor which include fish monitoring devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Howe et al. as modified by Namgung et al. such that the record for each uniquely identified reference fish indicates whether sea lice mitigation was performed for the uniquely identified reference fish in view of Wheatley et al., since the record for each reference fish of Howe et al. as modified by Namgung et al. could include data of whether sea lice mitigation was performed as is indicated in the record for each fish of Wheatley et al. The motivation would have been to record data pertaining to the number of fish which needed sea lice mitigation, allowing the system to produce a statistical summary of sea lice infestation rates in the fish population (Howe et al., Page 15 lines 32-34). Additionally, tracking the removal of sea lice (Wheatley et al., Page 6 lines 40-41) would allow the system to collect data pertaining to the efficacy of the sea lice mitigation device being used.
In regard to claim 18, Howe et al. as modified by Namgung et al. discloses the system of claim 14. Howe et al. as modified by Namgung et al. does not disclose selectively initiating the sea lice mitigation comprises: providing, to a sea lice treatment device, an instruction to treat the sample fish for sea lice. Wheatley et al. disclose selectively initiating the sea lice mitigation comprises: providing, to a sea lice treatment device, an instruction to treat the sample fish for sea lice (Paragraphs [0001], Paragraph [0024], and Page 6 lines 20-42, where sea lice mitigation is selectively initiated based on a predicted future health indicator (detection of sea lice on the fish) by providing instructions to treat the fish to a sea lice treatment device (optical or acoustical radiation)). Howe et al. and Wheatley et al. are analogous because they are from the same field of endeavor which include fish monitoring devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Howe et al. as modified by Namgung et al. such that selectively initiating sea lice mitigation comprises: providing, to a sea lice treatment device, an instruction to treat the sample fish for sea lice in view of Wheatley et al. The motivation would have been to only treat fish which have a sea lice infestation, thereby not having to subject the fish to unnecessary treatment protocols. Furthermore, selectively treating fish which have a predicted health indicator that meets a certain criteria (the criteria being the detection of sea lice on the fish) provides for a more efficient system that reduces time, energy, and material costs.
In regard to claim 19, Howe et al. as modified by Namgung et al. discloses the system of claim 14. Howe et al. as modified by Namgung et al. does not disclose selectively initiating the sea lice mitigation comprises: determining that the predicted future health indicator satisfies a mitigation criteria; and in response to determining that the predicted future health indicator satisfies the mitigation criteria, initiating the sea lice mitigation. Wheatley et al. disclose selectively initiating the sea lice mitigation comprises: determining that the predicted future health indicator satisfies a mitigation criteria; and in response to determining that the predicted future health indicator satisfies the mitigation criteria, initiating the sea lice mitigation (Paragraphs [0001], Paragraph [0024], and Page 6 lines 20-42, where sea lice mitigation is based on whether or not a predicted future health indicator satisfies a mitigation criteria (detection of sea lice on the fish) and where sea lice mitigation is selectively initiated if the predicted future health indicator satisfies the mitigation criteria (detection of sea lice on the fish) to treat the fish with a sea lice treatment device (optical or acoustical radiation)). Howe et al. and Wheatley et al. are analogous because they are from the same field of endeavor which include fish monitoring devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Howe et al. as modified by Namgung et al. such that selectively initiating sea lice mitigation comprises: determining that the predicted future health indicator satisfies a mitigation criteria; and in response to determining that the predicted future health indicator satisfies the mitigation criteria, initiating the sea lice mitigation in view of Wheatley et al. The motivation would have been to only treat fish which have a sea lice infestation, thereby not having to subject the fish to unnecessary treatment protocols. Furthermore, selectively treating fish which have a predicted health indicator that meets a certain criteria (the criteria being the detection of sea lice on the fish) provides for a more efficient system that reduces time, energy, and material costs.

Response to Arguments
Applicant's arguments (filed 05/16/2022) with respect to the rejection of the claims has been fully considered but they are not persuasive. Howe et al. (WO 2019121900) in view of Namgung et al. (KR 2019093786) disclose the applicant’s claims 1, 14, and 20, as specified under Claim Rejections - 35 USC § 103 above. 
Specifically, Namgung et al. disclose labeling each record with an indication of whether the fish was healthy when harvested and a model that determines, given one or more input records for a given fish, whether the given fish is likely to be healthy when harvested in Translated Specification, Page 2, Abstract and Claims, where there is a prediction model which determines and stores the health status of a fish in a farm (which could be at any point of farming, including but not limited to harvesting). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Howe et al. such that labeling each record with an indication of whether the respective uniquely identified reference fish was healthy when harvested; training based on the labels that indicate whether each respective uniquely identified reference fish was healthy when harvested, a model that determines, given one or more input records for a given fish, whether the given fish is likely to be healthy when harvested; determining whether the sample fish is likely to be healthy when harvested; selectively initiating sea lice mitigation based on determining whether the sample fish is likely to be healthy when harvested in view of Namgung et al., since the predictive model of Namgung et al. could be used with the method and system of Howe et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Particularly the references were cited because they pertain to the state of the art of fish monitoring devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M DENNIS whose telephone number is (571)270-7604.  The examiner can normally be reached on Monday-Friday: 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN M DENNIS/Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647